J-A24002-13


                                   2015 Pa. Super. 26

COMMONWEALTH OF PENNSYLVANIA                         IN THE SUPERIOR COURT OF
                                                           PENNSYLVANIA
                            Appellee

                       v.

MICHAEL R. VEON

                            Appellant                     No. 1698 MDA 2012


           Appeal from the Judgment of Sentence November 8, 2012
               In the Court of Common Pleas of Dauphin County
             Criminal Division at No(s): CP-22-CR-0004274-2009


COMMONWEALTH OF PENNSYLVANIA                         IN THE SUPERIOR COURT OF
                                                           PENNSYLVANIA
                            Appellee

                       v.

MICHAEL R. VEON

                            Appellant                     No. 2168 MDA 2012


               Appeal from the Order Entered November 8, 2012
               In the Court of Common Pleas of Dauphin County
              Criminal Division at No(s): CP-22-CR-0004274-2009


BEFORE: PANELLA, J., MUNDY, J., PLATT, J.*

OPINION BY PANELLA, J.                               FILED FEBRUARY 06, 2015

        This is the latest in a string of cases involving corrupt political officials.

We consider, among other things, a challenge that Section 1103(a) of the

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-A24002-13


Public Official and Employee Ethics Act is unconstitutionally vague, both as

applied and facially, and overbroad. As explained in detail below, we quash

the appeal at 2168 MDA 2012 and affirm the convictions and the order of

restitution at some counts, but vacate and remand for further proceedings

on other counts.

      At all relevant times, Appellant, Michael R. Veon, was the sitting

representative for the 14th Legislative District for the Pennsylvania House of

Representatives, located in Beaver County, Pennsylvania. Veon was also the

minority whip, the second most powerful position in the House Democratic

Committee.

      In 1991, Veon formed the Beaver Initiative for Growth (“BIG”), a non-

profit corporation.   BIG did not have a Board of Directors, but instead

featured two “co-chairs,” Veon and Pennsylvania State Senator Gerald J.

LaValle.   BIG was funded exclusively through public monies, primarily

through grants from the Pennsylvania Department of Community and

Economic Development (“DCED”).       Eventually, BIG leased office space in

Beaver Falls, Midland, and in Pittsburgh. BIG then sublet large portions of

those offices to Veon’s legislative offices, or, in the case of Pittsburgh,

allowed a research analyst for the House Democratic Committee to utilize

the property.

      On May 27, 2009, the Commonwealth filed charges against Veon and

his legislative aide, Anna Marie Peretta-Rosepink, alleging that they had


                                    -2-
J-A24002-13


executed a scheme that misappropriated public funds awarded to BIG. Veon

and Peretta-Rosepink were tried before the same jury, and on March 5,

2012, the jury found Veon guilty on the following charges:

               1 count of violating 65 Pa.C.S.A. § 1103(a) (conflict of interest;

               2 counts of violating 18 Pa.C.S.A. § 3921(a) (theft by unlawful
                taking);

               2 counts of violating 18 Pa.C.S.A. § 3922(a)(1) (theft by
                deception);

               2 counts of violating 18 Pa.C.S.A. § 3927(a) (theft by failure to
                make required disposition of funds);

               2 counts of violating 18 Pa.C.S.A. § 4113(a) (misapplication of
                entrusted property); and

               1 count of violating 18 Pa.C.S.A. § 903 (criminal conspiracy).

The trial court subsequently sentenced Veon to an aggregate sentence of not

less than 12 nor more than 48 months’ imprisonment, to be followed by 48

months of intermediate punishment, and ordered Veon to pay the amount of

$119,000.00 in restitution to the Commonwealth of Pennsylvania.

      Veon filed post-sentence motions, which the trial court granted in part

and denied in part. The trial court granted Veon’s request for a hearing on

restitution.    The trial court held the hearing and entered an order on

November 8, 2012, fixing restitution at $135,615.00.          This timely appeal

followed.

      On appeal, Veon raises the following issues:

    I.   Whether the Pennsylvania Conflict of Interest Law is
         unconstitutionally vague on its face, and whether the trial

                                       -3-
J-A24002-13


            court improperly expanded the definition of, and as applied in
            this case, “private pecuniary interest” to include intangible
            political gain, thereby threatening the constitutional rights of
            all elected officials in Pennsylvania.

   II.      Whether   the trial court  improperly    permitted   the
            Commonwealth to amend the criminal information after the
            close of the Commonwealth’s case, thereby prejudicing
            [Veon].

         a. Whether the trial court improperly permitted the amendment
            of the information to change “utilize” to “staff” related to the
            South Side Office;
         b. Whether the trial court improperly permitted the de facto
            amendment to the information by submitting an improper
            verdict slip to the jury, and by improperly answering the
            jury’s question, and by permitting the jury to decide which
            district office was the subject of the information[.]

  III.      Whether the [trial] court erred in ordering restitution in this
            case in any amount, and whether the amount entered was
            otherwise improper.

         a. Whether the amount of restitution was rationally related to
            the verdict;
         b. Whether restitution was improper because it was speculative,
            since the [trial] court could not know what legislative offices
            were represented by the verdict;
         c. Whether the restitution order was excessive because the non-
            profit benefitted from the use of the rented space;
         d. Whether the restitution order was improper because the
            Commonwealth cannot be a victim under the subject criminal
            statutes.

  IV.       Whether the verdict is improper because the Commonwealth
            cannot be a victim under the subject criminal statutes.

   V.       Whether the Commonwealth improperly destroyed witness
            interview notes in violation of … [Veon]’s constitutional rights,
            and in violation of the Pennsylvania Rules of Criminal
            Procedure and the Pennsylvania Rules of Professional
            Conduct, thereby depriving the [Appellant] of a fair trial.




                                        -4-
J-A24002-13


   VI.     Whether the evidence adduced at trial was insufficient as a
           matter of law to convict … [Veon] of the charges for which he
           was found guilty.

Appellant’s Brief at 6-7.

         Before we address the issues raised on appeal, we begin with two

preliminary matters. First, the trial court maintains that Veon has waived all

of his issues on appeal by failing to file a timely statement of matters

complained of on appeal pursuant to Rule 1925(b) of our Rules of Appellate

Procedure. Waiver is no longer the remedy under such situations. Where

the trial court does not address the issues raised in an untimely 1925(b)

statement, we remand to allow the trial court an opportunity to do so. See

Commonwealth v. Thompson, 39 A.3d 335, 340 (Pa. Super. 2012). On

the other hand, where, as here, the trial court has addressed the issues

raised in an untimely Rule 1925(b) statement, we need not remand and may

address the issues on their merits. See id.

         Second, as a cautionary move, Veon appealed from both the judgment

of sentence and from the order amending the amount of restitution.           An

award of restitution is a sentence.      See Commonwealth v. Kinnan, 71
A.3d 983, 986 (Pa. Super. 2013). Here, restitution was imposed as a direct

sentence. See 18 Pa.C.S.A. § 1106(a).

         “[A] direct appeal in a criminal case can only lie from the judgment of

sentence.”      Commonwealth v. Lawrence, 99 A.3d 116, 117 n.1 (Pa.

Super. 2014). The November 8, 2012 order only amended the judgment of

sentence of restitution.     Accordingly, we quash the appeal at 2168 MDA


                                       -5-
J-A24002-13



2012. We have amended the caption of the appeal at 1698 MDA 2012 to

reflect the correct date for the amended judgment of sentence. We proceed

to the issues raised on appeal.

      The statute at issue is Section 1103 of the Public Official and Employee

Ethics Act entitled, Restricted Activities. Specifically, subsection (a), which

case law refers to as the conflict of interest statute.    See 65 Pa.C.S.A. §

1103(a) Conflict of interest.       Veon argues that this statute is void for

unconstitutional vagueness and overbreadth. We disagree.

      We    presume   that   acts   passed   by   the   General   Assembly   are

constitutional.   See Lawrence, 116 A.3d at 118.        “[A] statute will not be

found unconstitutional unless it clearly, palpably, and plainly violates the

Constitution. If there is any doubt as to whether a challenger has met this

high burden, then we will resolve that doubt in favor of the statute’s

constitutionality.” Id. (citation omitted). The constitutionality of a statute

presents a question of law for which our standard of review is de novo and

our scope of review is plenary. See id.

      We begin with Veon’s claim that the statute is unconstitutionally

vague.     In order to avoid due process concerns, a statute must not be

vague.   See Commonwealth v. Habay, 934 A.2d 732, 737 (Pa. Super.

2007).     “The due process standards of the Federal and Pennsylvania

Constitutions are identical.” Commonwealth v. Scott, 878 A.2d 874, 878

n.4 (Pa. Super. 2005) (citations omitted). The void-for-vagueness doctrine

“requires that a penal statute define the criminal offense with sufficient

                                      -6-
J-A24002-13



definiteness that ordinary people can understand what conduct is prohibited

and in a manner that does not encourage arbitrary and discriminatory

enforcement.” Commonwealth v. Duda, 923 A.2d 1138, 1147 (Pa. 2007)

(citations omitted).   Thus, “a penal statute must set forth a crime with

sufficient definiteness that an ordinary person can understand and predict

what conduct is prohibited.     The law must provide reasonable standards

which people can use to gauge the legality of their contemplated, future

behavior.”    Habay, 934 A.2d at 737 (citations omitted).      This specificity

requirement does not require a statute to “detail criminal conduct with utter

precision,” as these competing principles are “rooted in a rough idea of

fairness.”   Id. (citations omitted).   Accordingly, “statutes may be general

enough to embrace a range of human conduct as long as they speak fair

warning about what behavior is unlawful.” Id. (citations omitted).

      We also note that there are two types of vagueness challenges, both of

which Veon asserts in this appeal:        facial vagueness and vagueness as

applied.

      First, a challenge of facial vagueness asserts that the statute in
      question is vague when measured against any conduct which the
      statute arguably embraces. Second, a claim that a statute is
      vague as applied contends the law is vague with regard to the
      particular conduct of the individual challenging the statute.

      For a court to entertain challenges of facial vagueness, the
      claims must involve First Amendment issues. When a case does
      not implicate First Amendment matters, vagueness challenges
      are to be evaluated in light of the facts at hand—that is, the
      statute is to be reviewed as applied to the defendant’s particular
      conduct.


                                        -7-
J-A24002-13



Id., at 738 (internal citations omitted).

       The conflict of interest statute states, “[n]o public official or public

employee shall engage in conduct that constitutes a conflict of interest.” 65

Pa.C.S.A. § 1103(a). The statute defines “conflict of interest” as:

       Use by a public official or public employee of the authority of his
       office or employment or any confidential information received
       through his holding public office or employment for the private
       pecuniary benefit of himself, a member of his immediate family
       or a business with which he or a member of his immediate family
       is associated. The term does not include an action having a de
       minimis economic impact or which affects to the same degree a
       class consisting of the general public or a subclass consisting of
       an industry, occupation or other group which includes the public
       official or public employee, a member of his immediate family or
       a business with which he or a member of his immediate family is
       associated.

65 Pa.C.S.A. § 1102. Definitions.

       Veon first claims the statute is vague on its face as it fails to define the

conduct prohibited.       He maintains that the statute utilizes general,

conclusory terms. Thus, he maintains the conflict of interest statute extends

beyond illegal activity and encompasses constitutionally protected activity—

his right, as well as public officials’ rights as a whole, to free speech.      In

support, Veon cites to a United States Supreme Court case, Skilling v.

United States, 561 U.S. 358 (2010), in which the appellant there asserted

that   the   federal   honest-services   statute,   18   U.S.C.   §   1346,   was

unconstitutionally vague.     Veon claims Skilling provides “direct and clear




                                       -8-
J-A24002-13


guidance when evaluating Pennsylvania’s very similar conflict of interest

statute.” Appellant’s Brief at 17.

      The Commonwealth disagrees. It argues that the conflict of interest

statute is not vague on its face.    In support, it cites precedent from this

Court wherein a panel determined that the conflict of interest statute was

not unconstitutionally vague.    See Commonwealth v. Habay, 934 A.2d
732 (Pa. Super. 2007).       Further, the Commonwealth claims Skilling is

inapposite since the federal honest-services statute differs significantly from

the Pennsylvania conflict of interest statute.

      We can immediately dispense of Veon’s reliance on Skilling.            This

exact argument was rejected in Commonwealth v. Feese, 79 A.3d 1101,

1128 (Pa. Super. 2013).

      We proceed to discuss Veon’s argument that the statute is facially

vague.   In Habay, appellant was a member of the Pennsylvania House of

Representatives who directed state-paid employees under his authority to

conduct campaign and/or fundraising-related work, during state-paid time,

for his personal benefit, and was convicted of violation of the conflict of

interest statute.   On appeal, he raised, among other things, an as applied

challenge to the statute. The panel noted, however, that “even if” he had

raised a facial challenge “it is patently clear that the statute at hand is not

vague on its face.” 934 A.2d at 738. As the panel explained, the statute is

not facially vague because it specifically defines the conduct prohibited:


                                      -9-
J-A24002-13


      There is nothing unclear about the concept of using the authority
      of an office to obtain private pecuniary benefit. The statute
      prohibits people who hold public offices from exercising the
      power of those offices in order to secure financially related
      personal gain. … Given the straightforward language of the
      statute at hand, we find it sets forth the crime of conflict of
      interest with sufficient definiteness that Appellant, and indeed
      any ordinary person, could understand and predict what conduct
      is prohibited. It speaks fair warning of the proscribed conduct.

Id. This language is admittedly dicta as it pertains to a facial challenge, but

we fully agree with the panel that it forecloses not only an as applied

challenge, but also a facial challenge.

      In essence, the statute focuses on the public resources granted to

public officials, and draws a distinct line between how an official may utilize

those resources. On one hand, it is permissible to use these resources for

government-related purposes. On the other hand, it is wholly impermissible

to utilize public resources to provide a pecuniary benefit to the office holder

or a member of their family.

      Further, as previously noted, a facial vagueness challenge to a statute

must relate to First Amendment issues.             In developing this argument,

however, Veon fails to set forth a cognizable argument as to why the

statute, on its face, infringes upon his First Amendment right to free speech.

      The conflict of interest statute does not affect how a public official

spends his own money; it affects only how the official spends public funds.

The   First   Amendment    rights   of    public   officials   are   limited   by   the

government’s interest in ensuring efficient provision of government services.


                                     - 10 -
J-A24002-13


See Pickering v. Board of Educ., 391 U.S. 563, 568 (1968). Veon cannot

establish that a public official’s use of public funds for personal benefit

constitutes protected First Amendment activity. That is simply not protected

speech.

      In fact, we have rejected a challenge of facial vagueness where a

Pennsylvania State Senator argued that using state employees to conduct

political campaign activities on state time with state resources constitutes

constitutionally protected free speech rights. See Commonwealth v. Orie,

88 A.3d 983, 1026 (Pa. Super. 2014).           There, the panel found that the

conflict of interest statute “places no restrictions on a public official’s federal

or state protected rights of expression and association, but only prohibits

officials from using state-funded resources for non-de minimis private

pecuniary gain.” Id.

      Accordingly, Veon has failed to demonstrate that the statute affects a

public official’s First Amendment rights, let alone that it is unconstitutionally

vague on its face.     Next, we turn to Veon’s argument that the statute is

unconstitutionally vague as applied to his circumstances.

      The trial court permitted the Commonwealth to argue that the

statutory term “private pecuniary gain” includes “intangible political gain”

such as “the utilization of misappropriated funds to garner favorable

publicity, to obtain free publicity, to enhance standing in the community, or

to otherwise achieve political gain.”      Trial Court Opinion, 1/23/13, at 5


                                      - 11 -
J-A24002-13


(citing Keller v. State Ethics Commission, 860 A.2d 650 (Pa. Cmwlth.

2004)). Veon focuses on the trial court’s alleged extension of the statutory

term “private pecuniary gain” to include various “intangible political benefits”

as improper. He argues that he received no gain whatsoever. But political

gain costs money. The blatant and substantial “intangible political gain,” as

described     in    this    case,    constitutes   private   pecuniary   gain—the

misappropriated money inured to Veon’s benefit.1             Veon’s scheme is set

forth in detail below.

       As a member of the House, Veon was entitled to $20,000.00 annually

to cover the expenses of operating his district office.           See N.T., Trial,

2/22/12, at 271. In addition, he was entitled to spend $2,300.00 monthly

on office rent and vehicle costs, with office rent limited to no more than

$1,650.00 per month. See id., at 271-72. These allotments were taxpayer-

funded.     See id., at 308.        If a member of the House did not spend the

allotted money for rent costs, the money could not be used for any other

purposes. See id., at 271-72.           On the other hand, if the House member

spent more than $1,650.00 per month on rent, the remainder would have to

be paid from the $20,000.00 annual allotment. See id., at 291.


____________________________________________


1
  Certainly, a de minimis private pecuniary gain, for example, when an
elected official uses an expense account to attend a county fair, would not
violate the statute. We stress that it must be a non-de minimis private
pecuniary gain. See Orie, 88 A.3d at 1026.



                                          - 12 -
J-A24002-13


      While it was possible for a House member to exceed their allotment by

requesting a discretionary disbursement from the Democratic Minority

Leader, such a request had its drawbacks. Within the Democratic Caucus,

House members took issue with rent disparities between members.          See

N.T., Trial, 2/24/12, at 60-61. The Democratic Minority Leader received “a

lot of complaints … on a lot of occasions” regarding rent disparities.   Id.

Furthermore, any money disbursed pursuant to such a request was a matter

of public record. See id., at 61. “[S]ome members just didn’t want to have

the political problem of a reporter finding out they were spending way above

their allotted amount of money.” Id.

      Veon’s rent payments for his offices never exceeded $1,500.00 per

month. See N.T., 2/22/12, at 296. However, he never leased his legislative

offices directly from a landlord. Veon’s Beaver Falls office was sublet from

BIG. See N.T., Trial, 2/16/12, at 104. BIG paid $2,900.00 per month in

rent to the landlord, and received $1,500.00 per month from Veon’s House

expense account.    See id.   BIG occupied only approximately 20% of the

Midland office. See id., at 101-102; Commonwealth’s Exhibit 5 (floor plan).

      As noted previously, Veon was co-chair of BIG. See N.T. 2/16/12, at

82.   BIG was originally created as a vehicle to attract and implement a

variety of economic and community development throughout Beaver County.

See id., at 75.    Veon served as co-chair alongside State Senator Gerald

LaValle; however, testimony established that LaValle’s position was akin to a


                                   - 13 -
J-A24002-13


figurehead, and he was not directly involved in the organization’s operations.

See id., at 83; N.T. 2/21/12, at 286-88.       On the other hand, Veon was

intimately involved with the day-to-day operations of the nonprofit and was

“fiscal director” of BIG. See N.T. 2/16/12, at 85.

      Veon’s use of BIG as a means to his own personal ends was evident

from the testimony of two former BIG executive directors: John Gallo and

Thomas Woodske. John Gallo served as BIG executive director from 1999 to

2003. See N.T., 2/16/12, at 81, 218.

      Shortly after his appointment to executive director, Gallo discovered

that Peretta-Rosepink, Veon’s co-defendant, was appointed as BIG’s fiscal

director. See N.T. 2/16/12, at 83. Peretta-Rosepink primarily worked in the

legislative office, but would occasionally handle payroll matters, as well as

the payment of utilities.   See id., at 86.    It was Peretta-Rosepink who

secured rental office space in an old bank in Beaver Falls to use for both a

legislative office and for BIG.   See id., at 95.    Peretta-Rosepink gave the

lease to Gallo to sign on behalf of BIG; Gallo was not involved with

negotiating the lease with the landlord, nor had he ever toured the property.

See id., at 95-97.

      The circumstances surrounding the Midland office were even less

transparent. Due to a family emergency, Gallo was out of work for most of

February 2003, and returned to work full-time in late February or early

March.   See id., at 129-30.       While Gallo was away, Peretta-Rosepink


                                     - 14 -
J-A24002-13


obtained the BIG checkbook from a BIG employee. See id., at 132. Upon

returning, Gallo noticed a check written by Peretta-Rosepink to Rudy

Presutti, whom Gallo did not know. See id., at 162-63. Gallo questioned

Peretta-Rosepink about the check, and she responded that the check was for

rent payment for the new BIG office in Midland. See id., at 163. This was

the first time Gallo heard about a BIG office in Midland. See id.

      Thomas    Woodske    succeeded      John   Gallo   in   2003.   See N.T.,

2/22/2012, at 23. He testified that Veon’s style “was not consultative at all.

He dominated the organization and ran it as he saw fit.” Id., at 12. Veon

and Peretta-Rosepink consulted Woodske on two initial hires, but afterwards,

Woodske was not consulted on four subsequent hires. See N.T. 2/21/2012,

at 197-98. Woodske was never consulted about the rental of the South Side

Pittsburgh Office.   See id., at 11-12.    Woodske was also never consulted

regarding the lease for the Beaver Falls district office. See id., at 207-08.

Instead, either Veon or Peretta-Rosepink would handle the negotiation of the

leases. See id., at 208.

      Veon was responsible for obtaining the public funding for BIG.       See

N.T. 2/16/12, at 75. In order to obtain the funds, Veon would have to apply

for grants from the DCED.      See id., at 75.       Upon receipt of the grant

monies, Gallo and Woodske had no idea that Veon had obtained rental

properties in Pittsburgh’s South Side or in Midland. See id., at 95-97; N.T.

2/22/12, at 11-12. Though these new offices were obtained for BIG, the


                                    - 15 -
J-A24002-13


majority of the space was actually used for Veon’s legislative offices. See

N.T. 2/16/12, at 96-116. There were no signs indicating that BIG occupied

those offices and those who wished to visit BIG employees needed to walk

through the legislative office. See id.

        The funds from BIG made up the difference in rent in each of the

offices    that   exceeded   the   allotment   Veon   was   allowed    from   the

Commonwealth.       See N.T. 2/24/12, at 105-06; N.T. 2/27/12, at 157-64.

The public monies provided to BIG through the DCED as a result of grant

applications by Veon, were then used to pay for Veon’s additional legislative

offices.   Therefore, the money that should have been spent for BIG was

otherwise spent on securing Veon additional legislative offices.

        Veon was certainly placed on notice that the substantial expenditure of

public funds, all to enhance his political image, was a violation of the statute.

He deliberately used funds obtained for the purposes of BIG to rent space for

his legislative offices. As argued by the Commonwealth, Veon was able to

maintain the façade of a thrifty public servant, who took less than his

monthly rental allotment, while enjoying facilities superior to those he could

have obtained by merely spending his allotment, all while not expending any

personal funds. Veon treated BIG as a personal bank account from which he

could pursue his own ends. All of this was for his benefit. We therefore find

that the conflict of interest statute is not vague as applied to the facts of this

case.


                                      - 16 -
J-A24002-13


       Veon    also    contends     that       the   conflict   of   interest   statute   is

unconstitutionally overbroad. A statute is unconstitutionally overbroad, “if it

punishes lawful constitutionally protected activity as well as illegal activity.”

Commonwealth v. Davidson, 938 A.2d 198, 208 (Pa. 2007).                         In Habay,

we rejected the same overbroad argument that Veon advances in this

appeal. See 934 A.2d at 739.

       Veon next claims the trial court abused its discretion by permitting the

Commonwealth, after the close of its case, to amend the word “utilized” to

“staffed” in Counts 5, 9, 13, and 17, of the criminal information, which

involve theft-related offenses relating to the South Side Pittsburgh Office.2

Veon contends this amendment changed the factual scenario supporting the

underlying charges, thus prejudicing him by negatively affecting his ability to

mount an effective defense. We disagree.

       The criminal information “is a formal written statement charging the

commission of an offense signed and presented to the court by the attorney

for the Commonwealth after a defendant is held for court….” Pa.R.Crim.P.

103. The information apprises the defendant of the filed charges so he can

prepare a defense. See Commonwealth v. Sinclair, 897 A.2d 1218, 1223

(Pa. Super. 2006).

____________________________________________


2
  Specifically, Veon was found guilty under those charges for theft by
unlawful taking, theft by deception, theft by failure to make required
deposit, and misapplication of entrusted property.



                                           - 17 -
J-A24002-13


      Pennsylvania Rule of Criminal Procedure 564 permits the amendment

of the information “when there is a defect in form, the description of the

offense(s), the description of any person or any property, or the date

charged, provided the information as amended does not charge an additional

or different offense.” Pa.R.Crim.P. 564. “[T]he purpose of Rule 564 is to

ensure that a defendant is fully apprised of the charges, and to avoid

prejudice by prohibiting the last minute addition of alleged criminal acts of

which the defendant is uninformed.”     Sinclair, 897 A.2d at 1221 (citation

omitted). A court must look to see

      [w]hether the crimes specified in the original indictment or
      information involve the same basic elements and evolved out of
      the same factual situation as the crimes specified in the
      amended indictment or information. If so, then the defendant is
      deemed to have been placed on notice regarding his alleged
      criminal conduct. If, however, the amended provision alleges a
      different set of events, or the elements or defenses to the
      amended crime are materially different from the elements or
      defenses to the crime originally charged, such that the defendant
      would be prejudiced by the change, then the amendment is not
      permitted.

Id. (citation omitted).

      Relief is only proper where the amendment prejudices the defendant.

See id., at 1223. A court must consider a number of factors in determining

whether an amendment results in prejudice:

      (1) whether the amendment changes the factual scenario
      supporting the charges; (2) whether the amendment adds new
      facts previously unknown to the defendant; (3) whether the
      entire factual scenario was developed during a preliminary
      hearing; (4) whether the description of the charges changed
      with the amendment; (5) whether a change in defense strategy

                                     - 18 -
J-A24002-13


      was necessitated by the amendment; and (6) whether the timing
      of the Commonwealth’s request for amendment allowed for
      ample notice and preparation.

Id. (citation omitted).

      The change of the word “utilized” to “staffed” in this case did not

prejudice Veon.     The trial court described its decision to permit the

amendment by stating:

      In the case at bar, the [trial court] permitted the Commonwealth
      to amend the description of certain offenses contained within the
      original Criminal Information, specifically to change the term
      “utilized” to “staffed”. We determined that this amendment
      would not alter the current factual scenario nor would it add any
      new facts, include any additional charges or offenses, or modify
      the offenses for which Mr. Veon had been charged. Rather, it
      clarified the description of the offenses included in the original
      Criminal Information, of which Mr. Veon was acutely aware, by
      using language which, we believe, had a substantially similar, if
      not the same, meaning. Accordingly, we found that Mr. Veon’s
      defense strategy would not be affected by the change and, thus,
      he was not prejudiced by the amendment.

Trial Court Opinion, 1/23/13, at 4 (footnote omitted).

      This is eminently reasonable.   We see no reason to disturb the trial

court’s decision to permit the amendment of the criminal information. The

two terms need not be interchangeable, as Veon suggests, to permit

amendment of the criminal information. Instead, as the trial court stated,

utilization of the term “staffed” with respect to the South Side Pittsburgh

Office merely clarified the underlying description of the theft-related

offenses.   It is reasonable to conclude that Veon, as co-chair of BIG and

heavily involved in its day-to-day operations, could reasonably anticipate



                                    - 19 -
J-A24002-13


that the term “utilizing” in this manner included the act of staffing the office

space with BIG employees. The amendment did not change or add facts to

the description of the charges. If anything, this amendment narrowed the

conduct for which Veon could be convicted.          Consequently, we cannot

conclude that Veon would have had to modify his defense strategy pursuant

to the amendment. Rather, we find that the trial court’s decision to amend

the criminal complaint was not an abuse of discretion.

       Veon next contends that the trial court erred in permitting a de facto

modification of the information pursuant to the phrasing on the verdict slip

given to the jury. The amended criminal information states, in relevant part,

that “[Veon] directed and/or approved the payment of public funds in the

form of Beaver Initiative for Growth grant monies for the payment of rent of

a legislative district office….” Amended Information, 8/16/10, at 1.3

(emphasis added). In contrast, testimony at trial established that Veon used

BIG funds to have offices—space in Beaver Falls, Midland, and Pittsburgh.

The verdict slip given to the jury identifies the bases of counts 1, 3, 7, 11,

15, and 19 as “Rent/legislative district office.” Veon objected to the verdict

slip on those counts as they implicated multiple legislative offices while the

information indicated only one legislative office. The trial court overruled the

exception and did not modify the verdict slip.
____________________________________________


3
 We note that while different language appears in counts 1, 3, 7, 11, 15,
19, each of the counts refer to “a legislative office.”



                                          - 20 -
J-A24002-13


      After   retiring   to   the   deliberation   room,   the   jury   requested   a

clarification of the jury slip: “In regards to all counts stating (rent/legislative

district office), does that refer to Midland, Beaver Falls, or both?”          Veon

renewed his objection to the variance between the information and the

verdict slip. The trial court overruled the objection and instructed the jury

that his answer to their question was “either, both or neither, as you may

find from the evidence presented.”

      Veon argues that this de facto amendment changed the factual

scenario in violation of all six factors for examining prejudice as mentioned

above. See Sinclair, 897 A.2d at 1223. We agree with the trial court that

Veon’s focus on the distinction between a single or multiple offices is a red

herring:

      The unlawfully diverted funds (i.e. the “BIG” grant monies) from
      which those offense(s) arose were used to make monthly rental
      payments based upon which Mr. Veon received legislative district
      office space in both Beaver Falls and Midland.        Thus, any
      distinction between the two was, we believe, immaterial so long
      as the jury found that Mr. Veon directed, authorized and/or
      approved the use of those misappropriated funds for his own
      political purposes.

Trial Court Opinion, 1/23/13, at 4.

      The essence of the various charges at issue was that Veon had used

BIG funds for his personal benefit.          There was no factual dispute over

whether BIG funds had been expended in the relevant transactions.               The

only dispute was whether the BIG funds had been expended for appropriate

purposes, or whether they had been used for Veon’s own personal gain. The

                                        - 21 -
J-A24002-13


distinction between the offices was not relevant, at all, to the nature of the

charges or to any possible defense.

      We therefore find that the variance between the amended criminal

information and the verdict slip, as clarified by the trial court, did not

prejudice Veon.

      Veon next argues that the trial court erred in ordering restitution as

the Commonwealth cannot be a victim for purposes of the restitution

statute.   In support, he relies on the plain text of the statute, as well as

Commonwealth v. Brown, 981 A.2d 893 (Pa. 2009), which provided

further clarification of the term “victim” for purposes of the restitution

statute.

      “[R]estitution is the requirement that the criminal offender repay, as a

condition of his sentence, the victim or society, in money or services.” Id.,

at 895 (footnote omitted). It acts to rehabilitate the offender “by impressing

upon him or her that his criminal conduct caused the victim’s loss or

personal injury and that it is his responsibility to repair the loss or injury as

far as possible.” Id. (citation omitted). “[I]t is highly favored in the law and

encouraged so that the criminal will understand the egregiousness of his or

her conduct, be deterred from repeating the conduct, and be encouraged to

live in a responsible way.” Id. (citation omitted).

      Section 1106 of the Crimes Code mandates that restitution be paid

“[u]pon conviction for any crime wherein property has been stolen,


                                      - 22 -
J-A24002-13


converted or otherwise unlawfully obtained….” 18 Pa.C.S.A. § 1106(a). The

statute further sets forth the individuals and entities entitled to restitution:

(A) the victim; … (C) “[a]ny other government agency which has provided

reimbursement to the victim as a result of the defendant’s criminal

conduct….” 18 Pa.C.S.A. § 1106(c)(1)(ii)(A, C).

      Prior to 1995, the statutory language of Section 1106 did not include

Commonwealth       entities     under   the      definition    of   “victim.”        See

Commonwealth v. Runion, 662 A.2d 617, 621 (Pa. 1995) (“[U]nless or

until the legislature enacts language to the contrary, we must find that the

Department of Public Welfare, as a Commonwealth entity, is expressly

excluded from the definition of a ‘person,’ and as such may not be

considered a victim under 18 Pa.C.S. § 1106.”).                     Subsequently, the

legislature amended Section 1106 in 1995 and again in 1998, broadening

the class of entities eligible to receive restitution to include the Crime

Victim’s Compensation Board, other government agencies, and insurance

companies. See 18 Pa.C.S.A. § 1106(c)(1)(ii)(A-D). While the legislature

broadened    the   definition   of   those    eligible   for   restitution   to   include

government agencies, the language utilized in the amendments did not

include all government agencies. This limitation is evident in our Supreme

Court’s analysis of Section 1106 in Brown.

      In Brown, the trial court ordered the defendant to pay restitution to

Medicare, which had paid a part of the amount the crime victim owed to a


                                        - 23 -
J-A24002-13


hospital that had treated the victim’s injuries. The issue before the Supreme

Court in Brown was whether Medicare was entitled to restitution from

defendant.     Looking at the plain language of the statute, the Court

concluded that while it appeared that the legislature sought to include

government agencies within Section 1106, it was not clear exactly which

agencies qualified.   Thus, the Court turned to established principles of

statutory construction, focusing heavily on the legislative history of Section

1106, to determine that the 1995 and 1998 amendments “implicitly

broadened the class of entities eligible for restitution to include government

agencies….” 981 A.2d at 899-900.    Next, the Court sought to determine

exactly which agencies were encompassed by these amendments.

      Brown argued that restitution was only available to those government

agencies that paid victims directly. Thus, since Medicare paid the victim’s

medical providers and not the victim directly, Brown contended that it was

not entitled to restitution. The Court disagreed, stating, “to find restitution

available only to those entities which directly paid the victim would place

form over substance and ignore the realities of medical reimbursement.”

Id., at 901.

      The Court acknowledged that the term “reimbursement” was not

defined in the statute, “but as evinced by the broadened Section 1106, the

General Assembly not only expressed an increased focus on the importance

of mandatory restitution, it believed that criminal offenders should both


                                    - 24 -
J-A24002-13


provide restitution to the victim directly, and to entities incurring expenses

on the victim’s behalf.” Id., at 900. Further, the Court considered the dual

purposes of restitution: rehabilitation and deterrence.

      [T]he main purpose behind the statute is rehabilitation of the
      offender by impressing upon him that this criminal conduct
      caused the victim’s loss or personal injury and that it is his
      responsibility to repair the loss or injury as far as possible, and
      that compensation to the victim is only secondary. Furthermore,
      the goals of restitution include the hope that the criminal will be
      deterred from repeating the conduct and encouraged to live in a
      responsible way.

Id., at 901 (citations omitted).   Finally, the Court concluded that allowing

those entities that directly and indirectly compensate the victim of a crime to

be eligible for restitution would be consistent with the goals of rehabilitation

and deterrence, as well as consistent with the goal to be obtained by the

amended statute.

      We conclude that the Commonwealth can be a victim under this

statute.   As noted in Brown, the General Assembly intended to have the

restitution statute serve as deterrence for criminals. It would therefore be

contrary to the statute’s purpose and the General Assembly’s intent—not to

mention common sense—to have a defendant directly steal from the

Commonwealth, specifically the DCED, and not be liable for restitution.

Limiting restitution sentences to instances where the Commonwealth only

reimburses a third party victim would otherwise encourage criminals to steal

from the Commonwealth.        As the Court expressed in Brown, to hold

otherwise would place form over substance and ignore the realities and

                                     - 25 -
J-A24002-13


purpose     of   the   statute.     Therefore,   we   must   conclude   that   the

Commonwealth is a victim to which an order of restitution can be paid when

the Commonwealth is the direct victim of a crime.

      We now turn to whether the amount of restitution ordered by the trial

court was proper. Veon contends that the amount of restitution ordered by

the trial court was both speculative and excessive. Veon’s claim that the

order of restitution is unsupported by the record challenges the legality of

the sentence.     See Commonwealth v. Atanasio, 997 A.2d 1181, 1183

(Pa. Super. 2010).        “[T]he   determination as to whether the trial court

imposed an illegal sentence is a question of law; our standard of review in

cases dealing with questions of law is plenary.” Id. (citation omitted).

      A court must be guided by the following when computing restitution:

      Although restitution does not seek, by its essential nature, the
      compensation of the victim, the dollar value of the injury
      suffered by the victim as a result of the crime assists the court in
      calculating the appropriate amount of restitution. A restitution
      award must not exceed the victim’s losses. A sentencing court
      must consider the victim’s injuries, the victim’s request as
      presented by the district attorney and such other matters as the
      court deems appropriate. The court must also ensure that the
      record contains the factual basis for the appropriate amount of
      restitution. In that way, the record will support the sentence.

Commonwealth v. Plegler, 934 A.2d 715, 720 (Pa. Super. 2007) (citations

omitted).

      Turning to the merits, we find that the trial court’s order of restitution

in the amount of $135,615.00 is supported by the record. The amount of




                                       - 26 -
J-A24002-13


the restitution was based on the rent payments from each of Veon’s offices

minus the amount of money the comptroller’s office deposited into BIG.

      Despite the record’s support for the amount of the restitution,

however, the causal connection between the jury’s guilty verdict and the

amount of restitution is missing.    While the jury found Veon guilty on the

counts regarding the rent of the legislative offices, the guilty verdict

indicated that the jury found Veon guilty of stealing from either legislative

office, both legislative offices, or neither office. In regards to Counts 1, 3, 7,

11, 15, and 19, the record does not specify which legislative office Veon

stole from, nor can it be assumed or speculated by the trial court that the

jury convicted Veon of stealing from both offices (Midland or Beaver Falls).

Therefore, the trial court could not properly determine which office the jury

had in mind when it issued its guilty verdict. Therefore, the trial court had

no basis for determining the causal connection of the damages that

stemmed from his guilty conduct concerning those above-mentioned guilty

counts.

      Our resolution of this issue does not contradict our earlier discussion of

the verdict slip. While the location of the offices was irrelevant to whether

Veon committed the crimes charged, the specific method of calculating

restitution chosen by the trial court relies directly upon where the stolen

funds were spent.     Since the verdict slip, as clarified by the trial court,

equally supports jury findings that Veon spent the stolen funds on only the


                                      - 27 -
J-A24002-13


Beaver Falls office, only the Midland office, or both, picking any one of these

three options constitutes mere speculation.     Accordingly, we conclude that

the record before us does not support a finding of a direct causal relationship

between the amounts paid for rent at each office and the jury’s verdict.

      However, there is a causal connection between the restitution amount

regarding counts 5, 9, 13, and 17. This is because the jury found Veon guilty

for stealing funds with respect to the Pittsburgh office, and thus, there is a

causal connection between the guilty verdict on those charges and the

restitution amount.

      Therefore, the trial court erred in its order of sentence of restitution in

the amount of $135,615.00. The amount of restitution imposed upon Veon

as a result of counts 1, 3, 7, 11, 15, and 19 must be vacated as there is no

causal connection between the guilty verdicts and the losses sustained by

the victim.    We affirm the amount of restitution imposed upon Veon

regarding counts 5, 9, 13, and 17.        Upon remand, the trial court is to

determine if there is an appropriate method to calculate restitution in light of

our decision regarding counts 1, 3, 7, 11, 15, and 19.

      Veon also argues that the Commonwealth cannot be a victim under 18

Pa.C.S.A. § 3921, Theft by unlawful taking or disposition, 18 Pa.C.S.A. §

3922, Theft by deception, and 18 Pa.C.S.A. § 3927, Theft by failure to make

required disposition of funds received.




                                     - 28 -
J-A24002-13


      Recently, this Court decided the exact argument posed by Veon

concerning whether the Commonwealth could be victim under 18 Pa.C.S.A. §

3921 and § 3922 in Commonwealth v. Stetler, 95 A.3d 864 (Pa. Super.

2014), wherein the panel adopted the trial court’s opinion in the matter as

its own. See id., at 882. Therefore, we affirm Veon’s guilty verdict on the

charges of theft by deception and theft by unlawful taking.

      We next address Veon’s challenge to the guilty verdict on the charges

of theft by failure to make required disposition funds received. That crime is

defined as follows:

       (a) Offense defined.--A person who obtains property upon
      agreement, or subject to a known legal obligation, to make
      specified payments or other disposition, whether from such
      property or its proceeds or from his own property to be reserved
      in equivalent amount, is guilty of theft if he intentionally deals
      with the property obtained as his own and fails to make the
      required payment or disposition. The foregoing applies
      notwithstanding that it may be impossible to identify particular
      property as belonging to the victim at the time of the failure of
      the actor to make the required payment or disposition.

18 Pa.C.S.A. § 3927(a).

      Veon argues that under this provision of the Crimes Code the

Commonwealth cannot be a victim since the statute does not specify if the

victim must be a person or government entity. We reject this argument.

      Section 3927(a) requires a person who accepts money or property of

another pursuant to an agreement to meet the obligations of the agreement.

See Commonwealth v. Wood, 637 A.2d 1335, 1344 (Pa. Super. 1994).

An agent who has received funds subject to an obligation to make a required

                                    - 29 -
J-A24002-13


payment may commingle funds if he so chooses without penalty as long as

the obligation for which the money or property is entrusted is met in a

timely fashion. See Commonwealth v. Fritz, 470 A.2d 1364, 1366 (Pa.

Super. 1990). “The language of the statute, that a person is guilty of theft

by failure to make required disposition of funds if he ‘deals with property as

his own,’ does not require that the defendant actually use the property of

another.” Wood, 637 A.2d at 1344 (emphasis added). The word “deals”

means that the defendant took the property designed for a specific use and

used it as if it were his or her own property. See id.

         The case law indicates that the emphasis of the statute is centered on

the actions of the defendant—not the status of the victim. It is clear that

the language of Section 3927(a) requires convictions of any actor that uses

property of another inappropriately and fails to perform according to the

legal obligation.   That is exactly what Veon did here.     Thus, his argument

fails.

         Next, Veon alleges the prosecution improperly destroyed witness

interview notes thus depriving him of a fair trial.      Further, he claims that

such destruction violated a litany of constitutional rights, rules of criminal

procedure, and rules of professional conduct. We begin by noting that Veon

has failed to properly present this issue for review by improperly

incorporating his argument by reference.       Specifically, Veon states, “[t]he

specific issue of destruction of notes by the prosecutors in Bonusgate


                                      - 30 -
J-A24002-13


prosecutions   has    been   raised    by    the   defense    in    the   matter   of

Commonwealth v. Feese at Superior Court No. 338 MDA 2012.”

Appellant’s Brief at 57.     Veon includes Feese’s brief in the Reproduced

Record.

      Veon’s argument fails for several reasons. As it turns out, this issue

did not provide relief for Feese.     See Commonwealth v. Feese, 79 A.3d
1101, 1105-1115 (Pa. Super. 2013). Furthermore, this issue is waived as

Rule 2119(a) of the Rules of Appellate Procedure requires a properly

developed argument for each question presented.              This requires, among

other things, a discussion of and citation to authorities in the appellate brief

and “the principle for which they are cited.”         See Pa.R.A.P. 2119(a), (b).

Failure to conform to the Rules of Appellate Procedure results in waiver of

the underlying issue. See Commonwealth v. Buterbaugh, 91 A.3d 1247,

1262 (Pa. Super. 2014) (en banc).           Incorporation by reference does not

constitute a properly developed claim.

      Our Supreme Court has categorically rejected incorporation by

reference as a means of presenting an issue.            The Court has called the

practice “unacceptable” and explained, “our appellate rules do not allow

incorporation by reference of arguments contained in briefs filed with other

tribunals, or briefs attached as appendices, as a substitute for the proper

presentation   of    arguments   in    the     body    of   the    appellate   brief.”

Commonwealth v. Briggs, 12 A.3d 291, 342-343 (Pa. 2011) (citations


                                      - 31 -
J-A24002-13


omitted).     The allowance of incorporation by reference “would enable

wholesale circumvention of our appellate rules which set forth the

fundamental requirements every appellate brief must meet.”       Id., at 343

(citations omitted). Accordingly, we find this issue waived.4

       Lastly, Veon argues that the Commonwealth failed to present sufficient

evidence to sustain his convictions. Before turning to the merits of Veon’s

claim, however, we must determine if he preserved this claim.

       In order to preserve a challenge to the sufficiency of the evidence on

appeal, the appellant’s Rule 1925(b) statement must state with specificity

the element or elements of the crime upon which the appellant alleges the

evidence was insufficient. See Commonwealth v. Garland, 63 A.3d 339,

344 (Pa. Super. 2013); Commonwealth v. Gibbs, 981 A.2d 274, 281 (Pa.

Super. 2009). “Such specificity is of particular importance in cases, where,

as here, the appellant was convicted of multiple crimes each of which

contains numerous elements that the Commonwealth must prove beyond a

reasonable doubt.” Garland, 63 A.3d at 344 (quoting Gibbs, 981 A.2d at

281). In Garland, the appellant’s Rule 1925(b) statement simply stated,
____________________________________________


4
   Veon admittedly presents no factual support for his claim that the
prosecutor admitted to the destruction of interview notes. See Appellant’s
Brief at 56 n.24 (“The original admission by Mr. Fina does not appear in the
record.”). The trial court determined that “[a]fter thoroughly questioning
the prosecutors in this case, we found there to be no evidence which
demonstrated that the prosecutors, or their agents, destroyed notes and/or
documentation that had not already been memorialized in written form and
disclosed to the defense.” Trial Court Opinion, 1/23/13, at 6.



                                          - 32 -
J-A24002-13


“[t]he evidence was legally insufficient to support the convictions.” Id. The

panel found the claim waived, noting that the appellant “not only failed to

specify which elements he was challenging in his Rule 1925(b) statement, he

also failed to specify which conviction he was challenging.” Id.

      Reviewing Veon’s Rule 1925(b) statement, we find that it is strikingly

similar to the statement at issue in Garland.           Veon’s Rule 1925(b)

statement states in relevant part, “[t]he evidence was insufficient to prove

beyond a reasonable doubt that Mr. Veon committed any crime whatsoever.”

Rule 1925(b) Statement, 12/31/12, at 4. We are constrained to find Veon’s

claim waived, as his Rule 1925(b) statement is sweeping and generalized

that maintains that the evidence was insufficient, but utterly fails to pinpoint

any specific crime or any element of his convicted crimes that lacked

sufficient evidence. See Garland.

      In any event, even if we were to address this claim on the merits, we

would have concluded that for the reasons set forth in our discussion of

Veon’s argument raising vagueness concerns, the evidence was sufficient to

support all of Veon’s convictions.

      Judgment of sentence at 1698 MDA 2012 as to the convictions and

order of restitution at counts 5, 9, 13, and 17 affirmed and restitution

vacated at counts 1, 3, 7, 11, 15, and 19.        Appeal at 2168 MDA 2012

quashed. Case remanded for further restitution proceedings consistent with

this opinion. Jurisdiction relinquished.


                                     - 33 -
J-A24002-13




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/6/2015




                          - 34 -